DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Claims 28-34 are amended.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 28-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 28 recites the limitation "a suction cup" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 30 recites the limitation "a suction cup" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 31 recites the limitation "a suction cup" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1-7 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US
9,494,184 to Lee in view of US 4,133,575 to Mader.
	Regarding claim 1, Lee ‘184 discloses a suction mount system comprising: a suction cup 10
having a perimeter region 12 (see below- rail 12 to edge of suction cup 10 is the region); a one-piece body 20 mechanically connected to the suction cup and having an edge 22a that embeds into the perimeter region (at 12) of the suction cup. See below annotation.

    PNG
    media_image1.png
    314
    546
    media_image1.png
    Greyscale

	Mader ‘575 teaches a suction mount system comprising a body 5 mechanically connected to a
suction cup 1 and further having a rib (col 2 lines 30-31 - mating grooves on the underside of the flange
7 associated with the bell 5) extending from an edge that embeds into the perimeter region of the
suction cup 1 in order to maintain attachment of the edges of the body and suction cup. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the body edge 22a of Lee ‘184 with the ribbed edge of Mader ‘575 in order to maintain connection between the surfaces during attachment or insertion.  Noting that Lee ‘184 teaches region 12 may have any structure as long as it can slide for movement and thus can be modified to accept a body having a ribbed edge for embedding, attachment or insertion (col. 3, lines 53-54).
	Regarding claim 2, Lee ‘184, as modified, where Mader ‘575 discloses wherein the rib is a
discontinuous annular rib (col 2 lines 30-31 - mating grooves on the underside of the flange 7 associated
with the bell 5).
	Regarding claim 3, Lee ‘184, as modified, where Mader ‘575 discloses further comprising a first
continuous annular rib that embeds into the perimeter region of the suction cup (col 2 lines 30-31 -
mating grooves on the underside of the flange 7 associated with the bell 5).
	Regarding claim 4, Lee ‘184, as modified, where Mader ‘575 discloses further comprising a
second continuous annular rib that embeds into the perimeter region of the suction cup (col 2 lines 30-
31 - mating grooves on the underside of the flange 7 associated with the bell 5).
	Regarding claim 5, Lee ‘184, as modified, discloses further comprising a threaded shaft 11
mechanically connecting the suction cup 10 to the one-piece body 20 such that turning of the one- piece
body embeds the rib (as modified by Mader ‘575) into the perimeter region 12 of the suction cup 10.
	Regarding claim 6, Lee ‘184, as modified, discloses further comprising a base 13 at least partially
molded into the suction cup 10 and attached to the threaded shaft 11 to attach the threaded shaft to
the suction cup.
	Regarding claim 7, Lee ‘184, as modified, discloses wherein the one-piece body 20 defines a hole
21 that is at least partially threaded and receives the threaded shaft 11.
	Concerning method claims 20-22 in view of the structure disclosed by Lee ‘184 modified by
Mader ‘575, the method of operating the device would have been obvious, since it is the normal and
logical manner in which the device could be used.
	Regarding claim 20, Lee ‘184 discloses a method for attachment to a surface comprising:
providing a suction cup 10 having a perimeter region and a one-piece mount body 20 mechanically
connected to the suction cup and the mount body having an edge 22a; placing the suction cup 10
against a surface; turning the one-piece body 20.
	Mader ‘575 teaches a suction mount system comprising a body 5 mechanically connected to a
suction cup 1 and further having a rib (col 2 lines 30-31 - mating grooves on the underside of the flange
7 associated with the bell 5) extending from an edge and embedding the rib into the perimeter region of the suction cup in order to keep the attaches edges of the body and suction cup secure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to
modify the body of Lee ‘184 with the ribbed edge of Mader ‘575 in order to enhance the fit between the
surfaces during attachment.
	Regarding claim 21, Lee ‘184, as modified, where Mader ‘575 discloses wherein the rib is a
discontinuous annular rib (col 2 lines 30-31 - mating grooves on the underside of the flange 7 associated
with the bell 5) and the mount body further includes a first continuous annular rib and a second
continuous annular rib (col 2 lines 30-31 - mating grooves on the underside of the flange 7 associated
with the bell 5), and further comprising the step of embedding the discontinuous annular rib (col 2 lines
30-31 - mating grooves on the underside of the flange 7 associated with the bell 5), the first continuous
annular rib and the second continuous annular rib into the perimeter region of the suction cup upon
turning of the mount body (Lee ‘184 teaches turning the mount body and he edge of the mount body is
modified by the ribs of Mader ‘575).
	Regarding claim 22, Lee ‘184, as modified, discloses further comprising the step of providing a
threaded shaft 11 mechanically connecting the suction cup 10 to the mount body 20 such that turning of
the mount body 20 embeds the rib (as modified by Mader ‘575) into the perimeter region 12 of the
suction cup 10.

	Claim(s) 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,494,184 to
Lee in view of US 4,133,575 to Mader as applied to claims 1-7 and 20-22 above, and further in view of
US 10,641,314 to Fan.
	Regarding claim 8, Lee ‘184, as modified, discloses wherein one-piece body 20 is configured for
attaching accessories to the one-piece body (col. 5, lines 21-23, fig 4 and 6). Fan ‘314 discloses a body 3
that defines mounting holes (top of body 3 - fig 2) for attaching accessories to the one-piece body 3. It
would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed
invention to modify the body of Lee ‘184 with bracket attachment assembly of Fan ‘314 in order to
support an object via suction cup adjustably relative to a surface
	Regarding claim 9, Lee ‘184, as modified, where Fan ‘314 discloses further comprising a
threaded nut at each of the mounting holes (fig 6 - threaded dial functions as a threaded nut at the
mounting hole).
	Regarding claim 10, Lee ‘184, as modified, where Fan ‘314 discloses further including a bracket
200 that mounts to the one-piece body using the mounting holes.
	Regarding claim 11, Lee ‘184, as modified, where Fan ‘314 discloses wherein the bracket 200
defines a plurality holes (bracket 200 is known in the art to attach on either side to the holes shown in
the body 3 - fig 6).
	Regarding claim 12, Lee ‘184, as modified, where Fan ‘314 could discloses wherein at least two
of the holes are elongated holes or slots simply for alignment purposes. Noting that such a distinction
would be a mere change in shape of the attachment hole. In fact, it would have been obvious to one
having ordinary skill in the art at the time the invention was made to use elongated slots rather than
holes to allow for adjustable adjustment of the body to the bracket, since there is no invention in merely
changing the shape or form of an article without changing its function except in a design patent. Eskimo
Pie Corp. v. Levous et al., 3 USPQ 23
	Regarding claim 13, Lee ‘184, as modified, where Fan ‘314 discloses wherein the bracket 200
includes at least two protrusions 300 extending away from one another.
	Regarding claim 14, Lee ‘184, as modified, where Fan ‘314 discloses wherein the bracket 200
includes a serrated face for mounting accessories at different angles relative to the single-piece mount
body. The examiner submits that it is well known that the bracket would have outer serrations to match
the serrations on the body 3.

	Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,494,184 to Lee
in view of US 4,133,575 to Mader as applied to claims 1-7 and 20-22 above, and further in view of US
8,925,881 to Diatzikis et al.
	Regarding claim 15, Lee ‘184, as modified, discloses wherein the single-piece body 20. Diatzikis
‘881 also discloses a single piece body 52 that further defines a recess 58 and a magnet 16 resides in the
recess for aid in supporting the suction cup relative to a surface or as an alternative mounting means of
the support device. It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the body of Lee ‘184 with the magnet of Diatzikis ‘881 in
order to mount an element relative to a surface using either the suction cup, magnet or both.

	Claim(s) 16-19 and 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US
9,494,184 to Lee in view of US 4,133,575 to Mader as applied to claims 1-7 and 20-22 above, and further
in view of US 2015/0250333 to Schaefer et al.
	Regarding claim 16, Lee ‘184, as modified, discloses a suction cup assembly for attaching
accessories to the one-piece body (col. 5, lines 21-23, fig 4 and 6). Schaefer ‘333 discloses a suction cup
assembly further comprising a first accessory 1000 defining at least one hole 1112 for supporting an
object 1500-1520. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the body of Lee ‘184 with bracket of Schaefer ‘333 in order
to support a myriad of objects via suction cup relative to a surface.
	Regarding claim 17, Lee ‘184, as modified, where Schaefer ‘333 discloses wherein the at least
one hole includes a plurality of holes 1112/1114/1116 for supporting different sized objects at the same
time 1500-1520 (para 116 and 118).
	Regarding claim 18, Lee ‘184, as modified, where Schaefer ‘333 discloses further comprising a
second accessory 1000 supported by the first accessory 1000 and defining a plurality of holes
112/1114/1116 for supporting different sized objects at the same time (fig 20 para 116 and 118 -
brackets of the same or different sizes may be linked together).
	Regarding claim 19, Lee ‘184, as modified, where Schaefer ‘333 discloses further comprising a
third accessory 1600 supported by the second accessory 1000 for supporting at least one object (fig 20
para 116 and 118 - brackets of the same or different sizes may be linked together - product holders and
securing assemblies may be removably secured to each product holder system).
	Regarding claim 23, Lee ‘184, as modified, where Schaefer ‘333 discloses further comprising the
step of attaching an accessory bracket 100 to the mount body (20 - Lee ‘182).
	Regarding claim 24, Lee ‘184, as modified, where Schaefer ‘333 discloses wherein the bracket
100 includes a serrated face 300a for mounting accessories at different angles relative to the mount
body.
	Regarding claim 25, Lee ‘184, as modified, where Schaefer ‘333 discloses further comprising the
step of attaching a first accessory 1600 defining at least one hole 1616 for supporting an object to the
bracket 100 (para 116 and 118 - brackets of the same or different sizes may be linked together - product
holders and securing assemblies may be removably secured to each product holder system).
	Regarding claim 26, Lee ‘184, as modified, where Schaefer ‘333 discloses wherein the at least
one hole includes a plurality of holes for supporting different sized objects at the same time. (para 116 and 118 - brackets of the same or different sizes may be linked together - product holders and securing
assemblies may be removably secured to each product holder system)
	Regarding claim 27, Lee ‘184, as modified, where Schaefer ‘333 discloses further comprising the
step of attaching a second accessory 1000 to the first accessory 1600 and the second accessory defining
a plurality of holes 1112 for supporting different sized objects 1500-1520 at the same time (para 116
and 118 - brackets of the same or different sizes may be linked together - product holders and securing
assemblies may be removably secured to each product holder system).

	Claim(s) 28-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,641,314 to Fan.
	Regarding claim 28, Fan ‘314 discloses a mount for a suction mount system comprising: a one-
piece body 2/3 (see below modification/reasoning), the one-piece body 2/3 comprising at least one rib 21 projecting from the one-piece body 2/3 to engage a suction cup 11 (col 3 lines 42-46); and a core 22/31 of the one-piece body 2/3 used to attach the one-piece body to a suction cup 11 and defining an axis about which the one-piece body rotates.  Fan ‘314 teaches that the pressure deformable unit 2 and the housing unit 3 can be fixed by screws or adhesives thus creating a one-piece body (col. 3, lines 39-46).  Fan ‘314 teaches that when the housing unit 3 is pressed down, the plurality of elastic pressing elements 21 can expand outwards smoothly, thus units 2 and 3 function as a one-piece unit or body.  
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to fix housing unit 3 with elastic pressing unit 2, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1983).  Further, it has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973).
	Regarding claim 29, Fan ‘314, as modified, discloses wherein the at least one rib 21 is discontinuous.
	Regarding claim 30, Fan ‘314, as modified, discloses further comprising a first continuous annular rib 21 projecting from the one-piece body 2/3 to engage a suction cup.
	Regarding claim 31, Fan ‘314, as modified, discloses further comprising a second continuous annular rib 21 projecting from the one-piece body 2/3 to engage a suction cup.
	Regarding claim 32, Fan ‘314, as modified, discloses wherein the one-piece body 2/3 defines mounting holes for attaching accessories to the one-piece body (fig 2 - top of body portion 3).
	Regarding claim 33, Fan ‘314, as modified, discloses further comprising at least one pocket formed by the body 2/3 adjacent the discontinuous rib 21 (fig 3 - note space(s) between ribs 21).
	Regarding claim 34, Fan ‘314, as modified, discloses wherein the one-piece body 2/3 defines at least one recess to enhance gripping for rotating the one-piece body about the axis (region that connects positioning lever 4).

Response to Arguments
	Applicant's arguments filed 10/14/22 have been fully considered but they are not persuasive. Applicant argues that the examiner fails to explain how there is insufficient antecedent basis in the claims for the limitation “a suction cup.”  The examiner submits that it is unclear if the “a suction cup” recited in claim 28/line 5, claim 30/line 2 and claim 31/line 2 is the same “a suction cup” already recited in base claim 28 at line 4.  
	Applicant then argues that the plain language of claims 30 and 31 do not refer back to a previously recited “suction cup” and thus there does not exist a lack of clarity regarding what the recitation refers to.   
	The examiner submits that the fact that claims 30 and 31 do not refer back to the previously recited “a suction cup” in line 4 of the base claim is precisely why the claim is rejected under 112.  The examiner further submits that Claim 28 may not positively recite “a suction cup” in the claim, but the “suction cup” is functionally recited in that the one-piece body engages a suction cup (claim 28, line 4).
	Applicant is reminded that the “examiner’s task of making sure the claim language complies with the requirements of the statute should be carried out in a positive and constructive way, so that minor problems can be identified and easily corrected, and so that the major effort is expended on more substantive issues.” MPEP 2173.05(e). 
	The fact that the claims refer to “a suction cup” throughout could imply that the one-piece body and annular ribs are to engage with a different suction cup.  The deliberate recitations of “a suction cup” could also imply that the mount is to engage with multiple suction cups, simultaneously.  Neither of which are supported in applicant’s specification and thus the claim scope is unclear.  The fact that the claim limitation could raise a question and/or an alternative interpretation is the reason for the 112 rejection.  
	If the scope of a claim would be reasonably ascertainable by those skilled in the art, then the claim is not indefinite. Ex Parte Porter, 25 USPQ2d 1144, 1145 (Bd. Pat. App. & Inter. 1992).  The fact that the claim limitation raises a question and/or an alternative interpretation makes the scope of the claim unclear and the claim indefinite.
	The examiner is submitting that the functional recitation of “a suction cup” throughout claims 28-31 where the one-piece body (and annular ribs) functionally engages with the suction cup creates a need for language that conveys that the one-piece body is engaging with the same suction cup or one suction cup (at that time).  Therefore, “a suction cup” further recited on line 5 of claim 28, line 2 of claim 30, and line 2 of claim 31 must refer back to the original suction cup - confirming that the one-piece body (and annular ribs) engages with that suction cup.  The 112 rejection is maintained.
	Next, Applicant argues that Lee ‘184 does not teach a one-piece body having an edge that embeds into the perimeter region of the suction cup. 
	First, it appears that the applicant is arguing the examiner’s interpretation of the phrase “perimeter region.”  The examiner contends that region or rail 12 that accepts the edge 22a of body 22 reads on a “perimeter region.”  Applicant is not just claiming the perimeter or boundary of a suction cup.  Applicant is claiming a perimeter region of a suction cup.  The examiner submits that region or rail 12 of Lee ‘184 functions as a perimeter region of the suction cup.  Noting that a perimeter is simply a boundary and a region is an indefinite area.  Therefore, the examiner considers rail 12 that accepts the edge of the body in Lee ‘184 to be part of the perimeter region.  Further, Lee ‘184 teaches that the rail or region 12 is installed in the outer area of the top surface of the suction cup (col. 3, lines 46-48).
	Next, applicant is arguing that the edge 22a of body 22 in Lee ‘184 does not embed into the rail or region 12 of the suction cup.  The examiner submits that edge 22a is configured to embed into a perimeter region of a suction cup.  Noting that embed simply means to insert or attach.  The claim is not drawn to any friction force, just simple attachment or insertion.  The examiner agrees that body 20 of Lee ‘184 slides relative to rail 12 of the perimeter region of the suction cup, but the edge of the body is still embedded, inserted or attached to the perimeter region.  In fact, Lee ‘184 specifically teaches that the rail 12 which is part of the perimeter region of the suction cup is configured so that the rail 12 guides the body 20 so that the bottom edge 22a may not break away when attached, inserted or embedded (col. 4, lines 38-41).  Applicant appears to be giving significantly more weight to the term embed.  Noting that embed simply means to insert or attach.  Clearly, Lee ‘184 teaches inserting or attaching edge 22a into the perimeter region of the suction cup.
	Applicant then argues that Lee ‘184 cannot be combined with Mader ‘575 to incorporate a rib because the rib would not embed into a perimeter region of the suction cup.  The examiner submits that Lee ‘184 already teaches an edge 22a that is embedded, inserted or attached to a perimeter region of a suction cup.  Modifying the edge of Lee ‘184 with the rib taught in Mader ‘575 would enhance the attachment between the edge and perimeter region while still allowing Lee ‘184 to function as intended. 
	Applicant argues that modifying the edge 22a of Lee ‘184 that is configured to embed, attach or insert into the perimeter region with the rib of Mader ‘575 would require the rail 12 to be removed and would increase the friction.  The examiner disagrees and submits that Lee ‘184 clearly teaches that rail 12, which is part of the perimeter region, may have any structure as long as it can slide for movement (col. 3, lines 53-54). The rail does not have to be removed, simply modified to accept the inserted ribbed edge for movement while being embedded or attached.
	Further, applicant mentions a reduction in friction between the embedded, inserted or attached edge 22a and rail 12 (which is part of the perimeter region).  However, Lee ‘184 teaches using material selection as a means to avoid having a high friction force between the parts (col. 4, lines 6-9).  The edge 22a of Lee ‘184 is still embedded, attached or inserted.  The edge 22a of Lee ‘184 modified with a rib of Mader ‘575 would still be embedded, attached or inserted and would aid the edge of Lee ‘184 in staying attached or inserted.
	The rejection of claim 28 is now modified in light of the claim amendments.  Noting that Fan ‘314 teaches that the pressure deformable unit 2 and the housing unit 3 can be fixed by screws or adhesives thus creating a one-piece body (col. 3, lines 39-46).  Fan ‘314 teaches that when the housing unit 3 is pressed down, the plurality of elastic pressing elements 21 can expand outwards smoothly, thus units 2 and 3 are configured as and function as a one-piece unit or body.  The prior art rejections are maintained.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507. The examiner can normally be reached M-F 8am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MONICA E MILLNER/Primary Examiner, Art Unit 3632